Citation Nr: 0817996	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purposes of entitlement to service-
connected burial benefits.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
January 1946.  He died in January 2004.  The appellant is his 
surviving son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In August 2007, the appellant was notified of the time and 
location of his requested Board hearing in connection with 
the instant appeal.  See 38 C.F.R. § 20.704(b) (2007).  He 
failed to report for the hearing, however, and no request for 
postponement was received.  Accordingly, the Board will 
proceed with the appeal as though the request for hearing had 
been withdrawn.  38 C.F.R. § 20.704(d) (2007).

The Board notes that the appellant submitted a claim for 
accrued benefits in December 2004.  As this issue has not 
been adjudicated by the RO, it is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. The veteran died in January 2004; the causes of death 
listed on his death certificate are sepsis and pneumonia.  
These are not shown to be related to active service.

2. At the time of the veteran's death, service connection was 
established for varicose veins and external otitis media.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death for the purposes of entitlement 
to service-connected burial benefits have not been met.  
38 U.S.C.A. §§ 1110, 2307, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312(a), 3.1600(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in March 
2005.  The RO's December 2004 notice letter advised the 
appellant what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Court of Appeals for Veterans Claims 
recently issued a decision in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), pertaining to VCAA notice requirements for a 
claim for Dependency and Indemnity Compensation (DIC).  
However, as the present claim is a claim for service 
connection for cause of the veteran's death for burial 
benefits, and not a claim for DIC, the notice requirements 
outlined in Hupp are not applicable.
 
In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Treatment records and reports from St. Mary's Health Center, 
Missouri Hematology & Oncology Care, St. Louis University 
Hospital and Dr. Spiro, each of St. Louis, Missouri, have 
been obtained.  The appellant has not identified any 
additional records pertaining to the instant case that should 
be obtained.  Therefore, VA's duty to further assist the 
appellant in locating additional records has been satisfied.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that the evidence 
of record does not warrant one.  In this regard, the 
appellant has not presented or identified any competent 
evidence in the record which indicates that the veteran's 
death may be related to a service-connected disability.  See 
38 C.F.R.  § 3.159(c)(4)(1) (2007).  See also McLendon v. 
Nicholson, 20  Vet. App. 79 (2006).  Rather, the only 
evidence regarding causation is the appellant's own 
statements.  Such statements, however, are not competent 
evidence given that he is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992) (only a medical 
professional can provide evidence of a  diagnosis or etiology 
of a disease or disorder).  Thus, as there is no competent 
evidence suggesting a nexus between the veteran's death and 
service, the Board finds that a VA medical opinion is not 
required in the instant appeal. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant is claiming entitlement to service-connected 
burial benefits.  If a veteran's death is the result of 
service connected disability, VA shall pay funeral and burial 
expenses in an amount not to exceed that prescribed by 
38 U.S.C.A. § 2307.  38 C.F.R. § 3.1600(a).  Thus, the first 
question the Board must address is whether service connection 
is warranted for the cause of the veteran's death.  See 
38 U.S.C.A. § 1310 (West 2002).  The cause of a veteran's 
death will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In the present case, the cause of the veteran's death was 
reported on the death certificate as sepsis and pneumonia, 
neither of which were service-connected disabilities.  No 
other significant cause of death is noted on the death 
certificate.  At the time of the veteran's death, service 
connection was established for varicose veins and external 
otitis media.

The Board has considered whether either sepsis or pneumonia 
warrants service connection on a direct basis.  However, the 
Board finds that the preponderance of the evidence is against 
this aspect of the appellant's claim.  In this regard, there 
is no evidence of record indicating, nor does the appellant 
contend, that the veteran suffered from chronic pneumonia or 
sepsis during active service.  As noted above, service 
connection was not established for either condition.  In 
fact, the veteran was not diagnosed with sepsis and pneumonia 
until shortly before his death in January 2004, approximately 
58 years after his separation from active service.  The lapse 
in time between active service and the first diagnosis of 
sepsis and pneumonia weighs against the appellant's claim for 
direct service connection.  The Board may, and will, consider 
in its assessment of service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In addition, 
the appellant has submitted no competent medical evidence or 
opinion to suggest a direct causal link between the veteran's 
sepsis or pneumonia and his active service.

Finally, the Board has considered the appellant's argument 
that diagnosed myelodysplastic syndrome played a significant 
role in the veteran's death, and that service-connection is 
warranted for this condition.  However, without addressing 
whether service connection is warranted for myelodysplastic 
syndrome, the Board notes that there is no competent medical 
evidence of record indicating myelodysplastic syndrome was a 
primary or contributing cause of death.  See 38 C.F.R. 
§ 3.12.  Also see January 27, 2004, consultation, which 
reflects that the veteran's assessment immediately prior to 
his demise is dissociated from myelodysplastic syndrome and 
the death certificate showing pneumonia and sepsis as cause 
of death.

In sum, the evidence shows that the veteran developed sepsis 
and pneumonia shortly before his death, which, in turn, led 
to his death many years after service.  These fatal 
conditions were not service-connected, nor does any competent 
medical evidence of record demonstrate that either was caused 
by any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purposes of entitlement to service-
connected burial benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


